Title: To Alexander Hamilton from Louis Le Guen, 27 December 1800
From: Le Guen, Louis
To: Hamilton, Alexander



New york 27. decembre 1800
cher Géneral

Je Vous remet inclus La Lettre que Vous Ecrit Le Cel. Burr, par la quelle il doit Vous faire payer Pour Mon Compte—apres demoin Lemoy 29.—Dollars 6000.—

Voicy Ensuitte La Maniere dont il doit regler Avec Moy.
Apres avoir fixée avec Moy, (des Onoraires Pour tous Ses Soins dans mes affaires Contre la maison Gouvr. et Kemble à Sa Satisfaction) il s’est reconnue Mon d’Ebiteur de $—12539.41, dont il me Payera de la Manière et Conditions Suivantes.
Savoir


6000—6539.41.
dollars ComptantEn Son Obligation à Mon Ordre, payable avec interest Le 1er. Juin 1801. a la Banke de pensilvanie à philadelphia dont L’interet des Cinq Mois ajoutés de $190.72. férra enssemble $6730.13.


Et Pour Sécuritée Laissera En Vos Mains Les titres et Morgages des deux Maisons Et y adjoutera En Outre, d’autres Morgages, a Votre Entière Satisfaction a Cèlle de Mrs. harison et Ogden, trustis ainsy que Vous, Pour Les interest de Madame Le Guen qui Exsigent La Plus Grande Securitée. Les quels titres et Morgages ne Lui Seront remis q’apres l’aquit de Sa dite Obligation de $6730.13. Bien Entendue, que Le Morgage qu’il avoit fourney Pour Securitée, au Prèst que je lui avois fair de 10,000. dollars Lui Serra remis.
Voilla Cher Genéral La Maniere dont Nous avons—deffinitivement terminée Mr. Burr Et Moy, et a la quelle Je Vous prie davoir Le Plus Grand Egard.
Jay L’honneur D’Estre avec la Plus parfaite Conssideration Votre tres humble Et Obéissant Serviteur

L. Le Guen
Alexander Hamilton Esqre.
